      Case 2:17-cr-00431 Document 315 Filed on 04/19/21 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     April 20, 2021
                        UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                    §
  Plaintiff,                                 §
                                             §
              v.                             §            CRIMINAL NO. 2:17-431-5
                                             §
MAYRA GUILLEN-MORENO,                        §
  Defendant.                                 §

                                          ORDER

       Pending before the Court is Defendant Mayra Guillen-Moreno’s Motion for

Hardship Credit for Hardtime Served. D.E. 314. Defendant complains that the COVID-19

lockdown conditions at FCI Aliceville violate her Fifth, Eighth, and Fourteenth

Amendment rights, and she moves the Court to grant her two days’ credit for each day

served based on these alleged violations.

       The Bureau of Prisons (BOP) is responsible for calculating sentencing credit, and

the proper vehicle for raising such a challenge is a petition pursuant to 28 U.S.C. § 2241.

See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000) (A writ of habeas corpus pursuant

to 28 U.S.C. § 2241 is the appropriate vehicle in which “a sentenced prisoner attacks . . .

the prison authorities’ determination of its duration.”) (citations omitted); United States v.

Garcia-Gutierrez, 835 F.2d 585, 586 (5th Cir. 1998) (claims for sentence credit to federal

sentences are properly brought pursuant to § 2241); United States v. Gabor, 905 F.2d 76,

77–78 n.2 (5th Cir. 1990). A defendant is required to exhaust available administrative

remedies through the BOP before litigating the computation of his or her sentence in

federal court. United States v. Wilson, 503 U.S. 329, 335 (1992) (citing 28 C.F.R. §§
1/2
      Case 2:17-cr-00431 Document 315 Filed on 04/19/21 in TXSD Page 2 of 2




542.10–542.16 and collecting cases). There is nothing in the record indicating that

Defendant has presented her complaints regarding her sentence to the BOP, nor does she

claim that she has done so.

          Moreover, a challenge to the BOP’s calculation of sentencing credit pursuant to 28

U.S.C. § 2241 must be filed in the district where the defendant is incarcerated. See Pack,

218 F.3d at 451. Defendant’s motion states that she is incarcerated in Aliceville,

Alabama, which is located in the Northern District of Alabama. Assuming Defendant

remains incarcerated in Aliceville, she should file any § 2241 petition in that court after

first exhausting her administrative remedies.

          For the foregoing reasons, Defendant’s Motion for Hardship Credit for Hardtime

Served (D.E. 314) is DENIED.

          To the extent Defendant wishes to pursue what appear to be Fifth, Eighth, and

Fourteenth Amendment claims against FCI Aliceville, she may file a separate civil

action.

          ORDERED this 19th day of April, 2021.

                                                ___________________________________
                                                NELVA GONZALES RAMOS
                                                UNITED STATES DISTRICT JUDGE




2/2
